         Case 3:19-cv-00290-EMC Document 95-1 Filed 01/12/21 Page 1 of 2



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
7
                        SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                  Case No. 19-CV-00290-EMC
11                Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17
                                   [PROPOSED] ORDER
18
           Upon the consent motion filed by defendant Department of Homeland
19
     Security, and good cause appearing, the Court hereby orders that the briefing
20
     schedule for the parties’ cross-motions for summary judgment with respect to the
21
     FOIA requests submitted to ICE, CBP, and USCIS is revised as follows:
22
           January 28, 2021: Defendant’s motion for summary judgment.
23
           March 11, 2021: Plaintiffs’ opposition and cross-motion.
24
           April 9, 2021: Defendant’s reply and opposition to cross-motion.
25
           April 23, 2021: Plaintiffs’ reply.
26
           __________, 2021: Hearing on parties’ cross-motions.
27
28

                                       [PROPOSED] ORDER
                                    CASE NO. 19-CV-00290-EMC
         Case 3:19-cv-00290-EMC Document 95-1 Filed 01/12/21 Page 2 of 2



1          IT IS SO ORDERED.
2
3    Dated: January __, 2021
4
5                                      Hon. Edward M. Chen
                                       United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                   [PROPOSED] ORDER
                                CASE NO. 19-CV-00290-EMC
